Exhibit 10.16




ASSET SALE AGREEMENT

________________________________________________







Dated as of April 1, 2007




between
















SILVER STAR ENERGY, INC.







and







ARCHER EXPLORATION, INC











1

ASSET SALE AGREEMENT

--------------------------------------------------------------------------------

                          










LIST OF EXHIBITS







         

                        

                         LETTER

              TITLE




                               A

Hood - Franklin Gas Field (Oil & Gas Land Map)




                               B

List of Leases




                               C

List of Wells




                               D

Personal Property




                               E

Contracts Transferred




                               F

Permits




                               G

Quitclaim Deed




                               H

Bill of Sale




                               I

Assignment and Assumption of Agreements




                               J

Litigation of Claims




                               K

Non Compliant Permits




                               L

Defaulted Leases, Contracts, Taxes




                               M

Unpaid Taxes




                               N

Consents and Preferential Rights








2

ASSET SALE AGREEMENT

--------------------------------------------------------------------------------

                          










ASSET SALE AGREEMENT




THIS ASSET SALE AGREEMENT (“Agreement”), made as of the ____ day of April,
between SILVER STAR ENERGY, INC., a Nevada corporation (“Seller”), with a place
of business at 9595 Wilshire Blvd. #900 Beverly Hills, CA 90212; and ARCHER
EXPLORATION, INC., a Nevada corporation (“Buyer”), with a place of business at
1701 Westwind Dr., Suite 125, Bakersfield, California 93301.




  RECITALS




Seller desires to sell to Buyer and Buyer desires to purchase from Seller on the
terms and conditions set forth in this Agreement those certain oil and gas
interests, operating rights, real property, personal property, fixtures and
improvements located on the Seller’s real property or leasehold interest and
associated assets located in Sacramento County, California.  Accordingly, in
consideration of the mutual promises contained herein, the mutual benefits to be
derived by each party hereunder and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller agree
as follows:  




1.

Sale and Purchase of Assets.




1.1

Assets to be Sold.  Seller shall sell, assign, transfer and convey to Buyer, and
Buyer shall purchase and receive at “Closing” all of Seller’s right, title and
interest in and to the following:




(a)

The oil and gas leases, surface leases and royalties in and to the Hood -
Franklin Field generally depicted as to location on the map identified as
Exhibit A hereto and more particularly described on the attached “List of
Leases” identified as Exhibit B; (collectively, “Property”);




(b)

All oil and gas wells, salt water disposal wells, water wells, injection wells
and other wells (collectively “Wells”) located on the Property described on
Exhibit C entitled Wells Transferred;




(c)

All equipment, machinery, tanks, fixtures, flowlines, roads, pipelines, pole
lines, appurtenances, materials, improvements, and other real, personal, and
mixed property (collectively “Personal Property”) located on or used in the
operations of or relating to the production on the Property described on Exhibit
D entitled Personal Property Transferred;




(d)

All natural gas, casinghead gas, drip gasoline, natural gasoline, natural gas
liquids, condensate products, crude oil and other hydrocarbons, whether gaseous
or liquid, produced from or allocable to the Property after the Effective Date
(“Hydrocarbons”);




(e)

All contracts, permits, road use agreements, rights-of-way, easements, licenses,
servitudes and agreements relating to the Property, Personal Property and Wells,
or the ownership or operation thereof, or the production, treatment, sale,
storage or disposal of the Hydrocarbons, water, or substances associated
therewith, together with all rights, obligations, privileges, and benefits of
Seller hereunder (“Applicable Contracts”) arising on or after the Effective Date
described on Exhibit E entitled Applicable Contracts Transferred;




(f)

Originals (if in the possession of Seller or its affiliates, and with a set of
copies to be maintained by Seller) of all of the files, records, information and
materials relating to the Property, Wells, Personal Property, Hydrocarbons and
Applicable Contracts, owned by Seller and which Seller is not prohibited from
transferring to Buyer by law or existing contractual relationship (collectively,
“Records”), including, without limitation:  (i) lease, land and title records
(including abstracts of title, title opinions, certificates of title, title
curative documents, division orders, and division order files) (“Land Files”),
(ii) the Applicable Contracts; (iii) geophysical, geological, engineering and
other technical data, if any, relating to the Wells and Property; and (iv) all
well, environmental, and production files (the “Well Files”);




(g)

All franchises, licenses, permits, approvals, consents, certificates and other
authorizations and other rights granted by governmental authorities that relate
to the Property or the ownership or operation of any thereof (“Permits”)
described on Exhibit F entitled Permits Transferred; and




(h)

The Property, Wells, Personal Property, Hydrocarbons, Applicable Contracts,
Records, and Permits, are hereinafter collectively referred to as the “Assets.”




1.2

Exclusions and Reservations.  There are no Assets or possessions related to the
Hood – Franklin Gas Field excluded from this transaction.




2.

Closing. “Closing” shall mean the date on which the Purchase Price is paid to
Seller and the conveyance instruments referred to in Section 9 are delivered to
Buyer.  Closing shall occur at office of California Escrow Company located at
1100 Mohawk, Bakersfield, California, on May 1, 2007, at 9:00 a.m. Pacific
Standard Time,  unless otherwise agreed to in writing by the parties.




3.

Effective Date.  The effective date of the sale (“Effective Date”) shall be as
of 7:00 a.m. Pacific Standard Time on April 1, 2007.




4.

Transfer Date.  The “Transfer Date” of the sale shall be the same time and date
of the Closing.




5.

Purchase Price, Payment and Allocations.




5.1

Purchase Price.  Buyer at Closing shall pay to Seller, as consideration for the
Assets, a purchase price (“Purchase Price”) of $3,100,000.00.

 

(a)

The amount of $100.00 will be paid at the opening of the escrow account and will
serve as the “Earnest Money Deposit”.




(b)

The balance of the Purchase Price, that being $3,099,900, will be paid to Seller
at the Closing.




(c)

Escrow fees are to be split equally by Buyer and Seller and are not to be
considered a part of the purchase price.




5.2

Allocations.  Buyer and Seller herein agree upon the allocation of the Purchase
Price among the Assets (the “Allocated Values”).  The Allocated Values are:  (a)
2.0% for the surface Assets; (b) 98.0% for the oil and gas Assets; and (c) 0.0%
for the Building.  The Seller and the Buyer each agree to file IRS Form 8594 and
all tax returns in accordance with the Allocated Values.




6.

Accounting.




6.1

Closing Statement.




(a)

Escrow Company shall deliver to Buyer and Seller not less than one (1) business
day before the Transfer Date a statement (“Closing Statement”) setting forth all
cost and revenues from operations prior to the Effective Date.  




(b)

Buyer shall prepare and deliver to Escrow Company a statement (“Closing
Statement”) setting forth and reconciling the actual expenses and revenues
attributable to the period prior to the Effective Date.  The Closing Statement
shall be prepared in accordance with customary accounting principles used in the
oil and gas industry.  




6.2

Arbitration of Closing Statement.  IF SELLER AND BUYER CANNOT AGREE UPON THE
CLOSING STATEMENT, THE BAKERSFIELD OFFICE OF A MUTUALLY AGREED UPON ACCOUNTING
FIRM SHALL BE DESIGNATED TO ACT AS AN ARBITRATOR AND TO DECIDE ALL POINTS OF
DISAGREEMENT WITH RESPECT TO THE FINAL SETTLEMENT STATEMENT, SUCH DECISION TO BE
BINDING ON BOTH PARTIES.  IF SUCH FIRM IS UNWILLING OR UNABLE TO SERVE IN SUCH
CAPACITY, SELLER AND BUYER SHALL ATTEMPT TO, IN GOOD FAITH, DESIGNATE ANOTHER
ACCEPTABLE PERSON AS THE SOLE ARBITRATOR UNDER THIS SECTION 6.  IF THE PARTIES
ARE UNABLE TO AGREE UPON THE DESIGNATION OF A PERSON AS SUBSTITUTE ARBITRATOR,
THEN SELLER OR BUYER, OR BOTH OF THEM, MAY IN WRITING REQUEST THE JUDGE OF THE
UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA SENIOR IN
TERM OF SERVICE TO APPOINT THE SUBSTITUTE ARBITRATOR.  THE ARBITRATION SHALL BE
CONDUCTED PURSUANT TO THE TERMS OF SECTION 32.1.




6.3

Payment.  Within five (5) business days after the agreement of Seller and Buyer
on the Closing Statement or after the decision of the arbitrator, Buyer or
Seller, as the case may be, shall promptly make a cash payment to the other
equal to the sums as may be found to be due in the Closing Statement.
 Thereafter, additional proceeds received by or expenses paid by either Seller
or Buyer for or on behalf of the other shall be settled by invoicing the other
party for expenses paid or remitting to the other party any proceeds received
within 10 days of receipt of such invoice.




7.

Sales Tax and Use Taxes.  Buyer shall be responsible for all sales, use,
transfer and similar taxes arising out of the sale of the Assets. Upon request
of Seller, Buyer shall provide evidence of payment of such taxes and shall hold
harmless Seller from same in accordance with this Section.  If Buyer holds a
direct payment permit which is valid at the time of the Closing, Buyer shall
assume all responsibility for remitting to the appropriate taxing authority the
state and local sales and use taxes due, and shall provide Seller with any
exemption certificates or other documentation required under applicable law in
lieu of paying Seller the taxes due.  Buyer shall hold harmless and shall
indemnify Seller for any sales or use taxes assessed against Seller by any
taxing authority in respect of this sale, including the amounts of any
penalties, interest and attorneys’ fee, unless such penalties, interest or
attorney’s fees accrue through the sole fault or negligence of Seller.  Any
reasonable legal expenses incurred by Seller to reduce or avoid any of the
aforementioned taxes, shall be paid or reimbursed by Buyer.  Buyer shall make
timely payment of any taxes required to be paid by it hereunder subject to any
dispute or contest by Buyer with any taxing authority related to such taxes.  




8.

Sale and Transfer of Ownership.




8.1

Assets Sold As Is.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE ASSETS TO BE
CONVEYED BY SELLER TO BUYER SHALL BE CONVEYED “AS IS, WHERE IS” PURSUANT TO
EXHIBITS G, H AND I (I.E., THE QUITCLAIM DEED, THE BILLS OF SALE, AND THE
ASSIGNMENT AND ASSUMPTION OF AGREEMENTS, RESPECTIVELY), AND ACCORDING TO THE
REQUIREMENTS OF ANY FEDERAL, STATE OR LOCAL AGENCY.  




8.2

Assets Sold Subject to All Servitudes.  Seller shall deliver the Assets to Buyer
on the Transfer Date subject to the reservations, limitations, conditions and
restrictions in existence on the Effective Date and contained in this Agreement
and the instruments of conveyance referenced herein.




8.3

Notices and Consents. Buyer shall be responsible for obtaining all necessary
governmental and contractual consents, and providing all required notices in a
timely fashion.  Seller agrees, at Buyer’s request, to assist Buyer in obtaining
such consents.




9.

Closing.




9.1

Deliveries at Closing.




(a)

Buyer shall deliver to Seller at or before Closing the following:




(i)

The Purchase Price;




(ii)

Duplicate original Assignments and Assumption of Agreements, as attached as
Exhibit I, concerning the Property, Wells, Hydrocarbons, Applicable Contracts
and Permits duly executed by Buyer; and




(iii)

Such other instruments or documents as Seller may reasonably request of Buyer to
consummate the transaction contemplated herein.




(b)

Seller shall deliver to Buyer at Closing the following:




(i)

Original Quitclaim Deed, attached as Exhibit G, in favor of Buyer conveying the
Property duly executed and acknowledged by Seller, which will be recorded by
Buyer at Buyer’s expense;




(ii)

Bill of Sale, attached as Exhibit H, in favor of Buyer conveying the Personal
Property located on the Property and the Records, duly executed by Seller;




(iii)

Duplicate original Assignments and Assumption of Agreements, attached as Exhibit
I, concerning the Property, Wells, Hydrocarbons, Applicable Contracts and
Permits duly executed by Seller;




(iv)

Such other instruments or documents as Buyer may reasonably request of Seller to
consummate the transaction contemplated herein.







9.2

Seller’s Conditions Precedent to Closing.  The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to each
of the following conditions:




(a)

Buyer shall have performed and complied with all terms of this Agreement
required to be performed or complied with by Buyer prior to Closing and shall
not otherwise be in breach;




(b)

No action or proceeding by or before any governmental authority shall have been
instituted or threatened (and not subsequently dismissed, settled or otherwise
terminated) which might restrain, prohibit or invalidate any of the transactions
contemplated by this Agreement.




(c)

Buyer shall have delivered the funds and documents described in Section 9.1(a);
and  




(d)

The representations and warranties of Buyer contained in this Agreement shall be
true and accurate in all material respects on the Closing Date as though made on
and as of such date.




9.3

Buyer’s Conditions Precedent to Closing.  The obligations of Buyer to consummate
the transactions contemplated by this Agreement are subject to each of the
following conditions:




(a)

Seller shall have performed and complied with all terms of this Agreement
required to be performed or complied with by Seller prior to Closing and shall
not otherwise be in breach;




(b)

No material failure of Seller’s title to the Property or failure of the parties
to secure a material consent necessary for Buyer to acquire Seller’s Assets
pursuant to this Agreement shall have occurred;




(c)

Seller shall have delivered the documents described in Section 9.1(b);




(d)

Seller shall deliver all assets free and clear of all encumbrances; and




(e)

The representations and warranties of Seller contained in this Agreement shall
be true and accurate in all material respects on the Closing Date as though made
on and as of such date.




10.

Representations and Warranties of Seller.




Seller represents and warrants to Buyer as follows:  




10.1

Organization.  Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and is duly qualified to
transact business in California and in each jurisdiction where the nature and
extent of its business and properties require the same in order for it to
perform its obligations under this Agreement.




10.2

Authority and Authorization.  Seller has full corporate power and authority to
carry on its business as presently conducted, to execute, deliver and comply
with the terms and provisions of this Agreement and to perform all of its
obligations under this Agreement.




10.3

Enforceability.  This Agreement has been duly executed and delivered on behalf
of Seller and constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  At the Closing all documents and instruments required
hereunder to be executed and delivered by Seller shall be duly executed and
delivered and shall constitute legal, valid and binding obligations of Seller
enforceable in accordance with their terms.










10.4

Litigation and Claims.  Except as is set forth on Exhibit J Litigation and
Claims or except for those items which would not have a Material Adverse Effect
(a) no claim, demand, filing, investigation, administrative proceeding, action,
suit or other legal proceeding is pending for which Seller has been personally
served or received written notice of or for which Seller has actual knowledge
of, or, to Seller’s Knowledge as defined herein, threatened, with respect to the
Assets or the ownership or operation of any thereof, other than proceedings
relating to the oil and gas industry generally and as to which Seller is not a
named party; (b)  no written notice from any governmental authority has been
received by Seller (i) claiming any violation or repudiation of the Assets or
any violation of any law, rule, regulation, ordinance, order, decision or decree
of any governmental authority (ii) requiring any work, repairs, construction,
alterations, installations, remediation, response, removal or abatement actions
or restoration in connection with or related to the Assets or the ownership or
operation of any thereof.  As used in this Agreement, “Material Adverse Effect”
shall mean a material adverse effect on the title, condition or use of the
Assets or results of operations from the Assets taken as a whole.  




(a)

Seller agrees to indemnify and hold Buyer harmless, including reasonable legal
fees and costs, in the event that any Litigation or Claim is made in relation to
this transaction or the Assets involved, whether currently known or unknown, or
filed and or made at any time prior to one year from the date of this Asset
Sales Agreement.




10.5

Compliance with Permits.  Except as is set forth on Exhibit K entitled
Noncompliance with Permits or except for those items which would not have a
Material Adverse Effect, to Seller’s Knowledge (and without imputing
constructive knowledge of any laws, rules, regulations, ordinances, orders,
decisions and decrees):  Permits with regard to the ownership or operation of
the Assets have been obtained and maintained in effect and no violations exist
in respect to such Permits.  




10.6.

Non default of Oil and Gas Leases, Contracts and Taxes.  Except as is set forth
on Exhibit L Defaulted Leases, Contracts and Taxes or except for those items
which would not have a Material Adverse Effect, to Seller’s Knowledge (and
without imputing constructive knowledge of any laws, rules, regulations,
ordinances, orders, decision and decrees):




(a)

the oil and gas leases related to the Property are in full force and effect, no
notice of default or demands have been received by Seller, and to Seller’s
Knowledge all costs incurred in connection with the operation of the Assets have
been fully paid and discharged in accordance with the terms of payment
therefore, including rentals and royalties;




(b)

no default exists under the Applicable Contracts related to the Property; and




(c)

all taxes related to the Property and Building have been paid except those taxes
which are non delinquent or are being contested in good faith by the Seller, as
shown on Exhibit M entitled Unpaid Taxes.




10.7

Consents and Preferential Rights.  Except as described in Exhibit N, entitled
Consents to Assignments and Preferential Purchase Rights, the Assets are not
subject to any consents to assignments or preferential rights to purchase.  




10.8

Clear Title.  Title to all assets is free and clear of all encumbrances.




11.

Representations and Warranties of Buyer.




Buyer represents and warrants to Seller as follows:




11.1

Organization.  Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, and is duly qualified to
transact business in California and in each jurisdiction where the nature and
extent of its business and properties require the same in order for it to
perform its obligations under this Agreement.




11.2

Authority and Authorization.  Buyer has full corporate power and authority to
carry on its business as presently conducted, to execute, deliver and comply
with the terms and provisions of this Agreement, and to perform its obligations
under this Agreement.




11.3

Enforceability.  This Agreement has been duly executed and delivered on behalf
of Buyer and constitutes the legal, valid and binding obligation of Buyer
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency or other laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  At the Closing all funds, documents and instruments required
hereunder to be executed and delivered by Buyer shall be duly executed and
delivered and shall constitute legal, valid and binding obligations of Buyer
enforceable in accordance with their terms.




11.4

Financial Condition.  Buyer has the financial resources to perform its
obligations and consummate the transactions contemplated under this Agreement.




12.

Title Matters.




12.1

Asset Title Review.  Seller shall make available until Closing for Buyer’s
review, such title information and abstracts as may then be available in
Seller’s files.  Seller also agrees to provide originals to Buyer of all
documents, reports, or similar information, if available, in Seller’s files,
which document and evidence Seller’s ownership of the real property and working
interest portions of the Assets being conveyed hereunder, as well as copies of
any contracts, agreements or similar documents which benefit or obligate Seller
as to the Assets or the production there from, i.e., production purchase
contracts with third parties including accounting records thereto. Seller shall
not perform any additional title work, and any existing abstracts and title
opinions will not be made current by Seller.  NO WARRANTY OF ANY KIND IS MADE BY
SELLER AS TO THE COMPLETENESS OR ACCURACY OF INFORMATION SO SUPPLIED, and Buyer
agrees that any conclusions drawn there from shall be the result of its own
independent review and judgment .  




12.2

Limited Warranty of Title.  The title to the Assets shall be subject to all
matters appearing of record or that can be ascertained by an inspection thereof
and shall be conveyed to Buyer without any warranty of title, express or
implied, except that Seller will warrant clear title, for its interests in the
Property, to Buyer against any action by any party claiming an interest in the
Property or any part thereof by, through or under the Seller.  The cost of title
insurance, if requested by the Buyer, shall be borne by Buyer.  




12.3

No Warranty as to Records.  Buyer acknowledges the Records are transferred
without warranty or representation as to accuracy or completeness.  In no event
shall the Seller have any liability whatsoever with respect to the use of or
reliance on the Land Files and Well Files .




1 2.4

Right-of-Way Reservation.  Buyer’s title shall be subject to all easements and
rights-of-way of any kind or nature standing in the name of, reserved by or
granted by Seller, Seller’s predecessors, subsidiaries or affiliates, any
predecessor, subsidiary or affiliate, any predecessor, subsidiary or affiliate,
related to the Assets, whether or not such rights appear of record and whether
or not identifiable by inspection of the real property.  Buyer’s title shall
also be subject to all equipment, pipelines, power lines and other facilities
used in association with such easements and rights-of-way.




13.

Operation of the Assets Prior to Closing. From the date hereof until Closing,
Seller, if within its reasonable power to do so:  (1) shall not create any lien,
security interest or other encumbrance with respect to its interest in the
Assets or enter into any agreement for the sale, disposition or encumbrance of
any of its interest in the Assets, or dedicate, sell, encumber or, without
notifying Buyer, dispose of any oil and gas production, except in the ordinary
course of business; (2) shall maintain all material agreements comprising or
affecting the Assets in full force and effect and comply with all express or
implied covenants contained therein; (3) shall pay or cause to be paid all
material costs and expenses incurred in connection with its interest in the
Assets before the earlier of forty-five (45) days from receipt or the date on
which they became delinquent.




14.

Buyer’s Acceptance of the Assets.




14.1.

Assumption of Risk.  Buyer assumes the risk of condition of the Assets for any
occurrences or conditions occurring after sale of the Property.




14.2

Assets Sold As Is Without Warranty.  THE ASSETS ARE SOLD “AS IS, WHERE IS” AND
SELLER MAKES NO WARRANTY OR REPRESENTATION, WHETHER EXPRESS OR IMPLIED IN FACT
OR IN LAW, OF MERCHANTABILITY, FITNESS FOR ANY PURPOSE, STATE OF REPAIR,
CONDITION OR SAFETY OF THE REAL OR PERSONAL PROPERTY, NOR COMPLIANCE WITH
APPLICABLE LAW, RULE, ORDER AND REGULATION, CONCERNING THE ASSETS.




15.

Physical Condition of the Assets.




15.1

Unknown Physical Condition.  The Assets have been used for oil and gas drilling
and producing operations, related oilfield operations and possibly for the
storage and disposal of waste materials or hazardous substances.  Physical
changes in the land may have occurred as a result of such uses.  The Assets
contain buried pipelines and other equipment, whether or not of a similar
nature, the locations of which is not now in the knowledge of Seller’s current
employees, not easily determined by an examination of Seller’s records, or
readily apparent by a physical inspection of the property.  Buyer understands
that Seller does not have the requisite information with which to determine the
exact nature or condition of the Assets nor the effect any such use has had on
the physical condition of the Assets.




15.2

Buyer Acknowledgements.  Buyer acknowledges that:




(a)

It has entered into this Agreement on the basis of its own investigation of the
physical condition of the Assets, including subsurface condition;




(b)

The Assets have been used in the manner and for the purposes set forth above and
that physical changes to the Assets may have occurred as a result of such use;  




(c)

Pursuant to the Safe Drinking Water and Toxic Enforcement Act of 1986
(Proposition 65), Buyer is hereby notified and assumes the risk that detectable
amounts of chemicals known to the State of California to cause cancer, birth
defects and other reproductive harm may be found in, on or around the Assets;




(d)

California Health and Safety Code Section 25359.7 provides that any owner of
nonresidential real property who knows, or has reasonable cause to believe, that
any release of hazardous substances as defined under California law, has come to
be located on or beneath that real property shall, prior to the sale of that
real property by that owner, give written notice of that condition to the Buyer
of that real property.  Buyer acknowledges that one or more hazardous
substances, as defined under California law, may have come to be located in or
on the Assets;




(e)

Buyer acknowledges that some or all of the Assets may be situated in a seismic
hazard zone as designated under Seismic Hazards Mapping Act (Public Resources
Code Section 2690-2699.6).  Buyer and Seller agree that the Assets shall be
deemed to be within a Seismic Hazard Zone for all purposes related to this
Agreement;




(f)

Buyer acknowledges that the Assets may be situated in an Earthquake Fault Zone
under the Alquist-Priolo Earthquake Fault Zoning Act (Cal. PRC Sections
2621-2630) and the construction or development on the Assets of any structure
for human occupancy may be subject to the findings of a geologic report prepared
by a geologist registered in California, unless such report is waived by the
city of county under the terms of that Act.  Buyer and Seller agree that the
Assets shall be deemed to be within an Earthquake Fault Zone for all purposes
related to this Agreement.




(g)

Buyer shall assume the risk that the Assets may contain wastes or contaminants
and that adverse physical conditions, including the presence of wastes or
contaminants may not have been revealed by Buyer’s investigation.  Upon closing,
all responsibility and liability related to disposal, spills, waste, or
contamination on and below the Assets shall be transferred from Seller to Buyer.
 







16.

Buyer’s Investigation; Assumption and Retention of Liabilities.




16.1

Inspection of Assets.  Buyer shall conduct a thorough environmental and physical
condition assessment of the Assets.  Buyer and its agents shall have the right
to enter upon and within the Assets and all buildings and improvements thereon,
inspect the same, conduct soil and water tests and borings, and generally
conduct such tests, examinations, investigations and studies as may be necessary
or appropriate in Buyer’s sole judgment for the preparation of appropriate
engineering and other reports and judgments relating to the Assets, their
condition, and the presence of waste or contaminants.   Buyer shall keep any
data or information acquired by all such examinations and the results of all
analyses of such data and information strictly confidential and not disclose
same to any person or agency without the prior written approval of Seller;
provided that, if Buyer or its agents obtain information that subjects it to any
reporting requirement or duty to disclose under any environmental law, Buyer
shall not be required to obtain Seller’s approval prior to making the required
report or disclosure, but Buyer shall notify Seller that it has made the
required report or disclosure within a reasonable time.  Buyer shall also supply
a copy of any data or information compiled by Buyer to Seller if requested, at
no cost to Seller. Should Buyer receive a written third party environmental
review or assessment and should the transaction contemplated by this Agreement
fail to close, the environmental review or assessment shall become the property
of the Seller. Buyer shall furnish Seller copies of all information to any such
environmental assessment.




16.2

Release and Insurance.  Buyer is hereby granted access to the Assets prior to
Closing to conduct its environmental and physical assessment upon the following
conditions:




(a)

Buyer waives and releases all claims against Seller, its directors, officers,
employees and agents for injury to or death of persons or damage to property
arising in any way from the exercise of rights granted to Buyer hereby or the
activities of Buyer or its employees or agents on the Assets.  Buyer shall
indemnify Indemnitees (as defined in this Agreement) against and hold each and
all of said Indemnitees harmless from any and all loss, cost, damage, expense or
liability, including attorneys’ fees, whatsoever arising out of (i) any and all
statutory or common law liens or other encumbrances for labor or materials
furnished in connection with such tests, samplings, studies or surveys as Buyer
may conduct with respect to the Assets, and (ii) any injury to or death of
persons or damage to property occurring in, on or about the Assets as a result
of such exercise or activities (except where any such injury or damage is caused
solely by the gross negligence or willful misconduct of any of said
Indemnitees).  




(b)

Buyer shall obtain and maintain comprehensive public liability and property
damage insurance with respect to the exercise by Buyer and its agents of the
rights granted in this Section 16, which insurance shall:  (i) be obtained from
and maintained with an insurer acceptable to Seller, (ii) have limits of not
less than $1,000,000 per occurrence of death or injury and $1,000,000 for
property damage, (iii) cover Buyer’s obligations under the indemnity provisions
of this Section 16, (iv) name Seller as additional insured, and (v) contain a
provision pursuant to which the insurer agrees not to cancel or modify the
insurance coverage without furnishing at least thirty (30) days’ prior written
notice to Seller.  Prior to any exercise of the rights granted hereby, Buyer
shall furnish to Seller a certificate evidencing the existence of the insurance
required hereunder.




16.3     Buyer’s Indemnification and Assumption of Obligations.  Upon Closing,
to the fullest extent provided by law, Buyer shall assume full responsibility
for the Assets and the ownership or operation thereof and shall release,
indemnify, hold harmless and defend Indemnitees from and against all loss,
liability, claims, fines, expenses, costs (including attorneys’ fees and
expenses) and causes of action arising with respect thereto, including but not
limited to, plugging and abandonment of existing wells, liability for previously
plugged and abandoned wells, the restoration of the surface of the land as may
be required under the applicable lease or as may be required by any federal,
state or local agency having jurisdiction over well abandonments or surface
restorations.




17.

Assumption of Environmental Liabilities.  Upon Closing, Buyer, to the maximum
extent permitted by law, shall assume all Environmental Liabilities of every
kind and character relating to the Assets and shall indemnify and release the
Indemnitees from all such Environmental Liabilities.  For the purpose of this
Agreement, Indemnitees shall include Seller, its subsidiaries, affiliates, and
parent companies, their employees, officers, directors, shareholders, agents,
representatives and all of their respective successors and assigns.  As used in
this Agreement, the term “Environmental Liabilities” shall mean any and all
liabilities occurring before or after the Effective Date arising from, based
upon, associated with or related to (i) any Environmental Claim, (ii) any
Permit, (iii) any environmental law, (iv) any condition related to the character
or suitability of the Property for real estate development including but not
limited to the soil, subsurface geologic or ground water condition or the
presence of waste, natural seeps or erosion, or the design or condition of
materials and structures on the Property, or (v) the presence, handling,
management, storage, transportation, processing, treatment, disposal, release,
threatened release, migration or escape of environmental contaminants,
(including, without limitation, all costs arising under any theory of recovery,
in law or at equity), whether based on negligence, strict liability, or
otherwise, including without limitation, remediation, removal, response,
restoration, abatement, investigative, monitoring, personal injury, and property
damage costs and all other related costs, expenses, losses, damages, penalties,
fines, liabilities and obligations (including interest paid or accrued,
attorneys’ fees, and court costs).  As used herein, “Environmental Claim” shall
mean any environmental or health and safety claim, demand, filing,
investigation, administrative proceeding, action, suit or other legal
proceeding, whether direct, indirect, contingent, pending, threatened or
otherwise arising from, based upon, associated with or related to the Assets or
the ownership or operation of any thereof.




17.1    

Buyer’s Indemnification and Assumption of Environmental Risks.  Upon Closing to
the fullest extent permitted by law, Buyer, on behalf of itself, its successors
and assigns assumes full responsibility for, and agrees to release, indemnify,
hold harmless and defend Indemnitees from and against all loss, liability,
claims, fines, expenses, costs (including attorney’s fees and expenses) and
causes of action caused by or arising out of any past, current or hereinafter
enacted federal, state or local laws, rules, orders, regulations and amendments
thereto, applicable to Environmental Liabilities or directly or indirectly
related to any Environmental Claims.  This indemnification and assumption shall
apply to liability for any environmental response actions undertaken pursuant to
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), the California Environmental Quality Act (CEQA), or any other federal,
state or local law.  Without limiting the generality of the foregoing, this
indemnity is intended to operate as an agreement pursuant to 42 U.S.C. § 9607(e)
and California Health and Safety Code § 25364 to hold harmless the Indemnitees
from any liability pursuant to such sections.




18.

Compliance.  Buyer shall comply with all applicable laws, rules ordinances and
regulations, and Seller shall cooperate with Buyer in securing the assignment to
Buyer of all environmental related Permits relating to the Assets in a timely
manner, and in all cases prior to the time such transfers are required to be
completed by the relevant environmental law. Seller further covenants to
cooperate with Buyer after the Closing in assigning all environmental related
Permits. Buyer shall comply with all covenants in the instruments of record in
the chain of title to the Assets and with all terms and provisions, expressed or
implied, in the agreements, deeds, and leases to which the Assets are subject.  




19.

Termination and Effects of Termination.




19.1

Termination.  Seller and Buyer may terminate this Agreement as follows:




(a)

This Agreement and the transactions contemplated herein may be completely
terminated at or prior to Closing by mutual written agreement of Seller and
Buyer.




(b)

If any of the conditions precedent to the obligations of Seller under Section
9.2 of this Agreement have not been satisfied or waived as of the Closing Date,
then Seller may terminate this Agreement.




(c)

If any of the conditions precedent to the obligations of Buyer under Section 9.3
of this Agreement have not been satisfied or waived as of the Closing Date, then
Buyer may terminate this Agreement.




(d)

Prior to the Closing, if all or any portion of the Assets shall be destroyed by
fire or other casualty, or any portion of the Assets shall be taken in
condemnation or under the right of eminent domain or proceedings for such
purposes shall be pending or threatened, either Buyer or Seller may elect to
terminate this Agreement, provided the proportionate share of the Purchase Price
allocable to that portion of the Assets which are affected by such casualty or
proceedings exceeds fifteen percent (15%) of the Purchase Price.  If not so
terminated, this Agreement shall remain in full force and effect notwithstanding
any such casualty or proceedings and, at the Closing, a proportionate share of
the Purchase Price allocable to that portion of the Assets which are affected by
the casualty or proceedings shall be deducted from the Purchase Price.




(e)

If Buyer determines that either the title to or the environmental condition of
the Assets is not satisfactory to Buyer, in its sole discretion, then Buyer may
terminate this Agreement provided, however, that Buyer gives Seller written
notice of such determination and election to terminate no later than 5:00 p.m.
Pacific Standard Time on the thirtieth (30th) calendar day following the date of
this Agreement.  After such time, Buyer shall have no right to terminate this
Agreement for any title defect or environmental condition relating to the
Assets.




19.2     Effects of Termination.




(a)

If this Agreement is terminated pursuant to Section 19.1, the parties shall have
no further obligation to one another, except as provided in Sections 19.1, 19.2,
33 and 38, between the parties or as may be expressly set forth in the
instrument of termination.




(b)

Seller shall be free, immediately following any termination to enjoy all rights
of the ownership and to sell, transfer, encumber or otherwise dispose of the
Assets without restriction under this Agreement and Buyer shall be liable for
damages if it attempts to interfere in any way with such enjoyment or action by
Seller.




20.

Bulk Sales Law Waiver.  Buyer waives compliance with the provisions of any
applicable bulk sales law.




21.

Brokers’ or Finders’ Fees.  Seller and Buyer warrant that neither has incurred
any liability, contingent or otherwise, for brokers’ or finders’ fees or
commissions relating to this Agreement for which the other shall have
responsibility.  Except as otherwise provided herein, all fees, costs and
expenses incurred by Seller or Buyer relating to this Agreement shall be paid by
the party incurring the same.  All recording and transfer fees shall be paid by
Buyer.




22.

Notices.  All notices and consents to be given hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, faxed with
receipt acknowledged, mailed by registered mail, postage prepaid, or delivered
by a recognized commercial courier to the party at the address set forth within
this Section 22 or such other address as any party shall have designated for
itself by 10 days’ prior written notice to the other party.




Seller

Buyer

 

Silver Star Energy, Inc.

Attn: Robert McIntosh

9595 Wilshire Blvd, #900

Los Angeles, CA 90212

Facsimile No.:  011-52-624-144-6030

Archer Exploration, Inc.

Attn: John W. Howe

1701 Westwind Dr.

Suite125

Bakersfield, CA 93301

Facsimile No.:  (661) 631-1715




23.

Severability.    In the event any covenant, condition, or provisions contained
herein is held to be invalid by a court of competent jurisdiction, the
invalidity of any such covenant, condition or provision shall in no way affect
any other covenant, condition or provision contained herein; provided, however,
that any such invalidity does not materially prejudice either the Buyer or
Seller in its respective rights and obligations contained in the valid
covenants, conditions, and provisions of this Agreement.




24.

Construction of Ambiguity.  Both Buyer and Seller are sophisticated parties
engaged in the energy business, each having fully participated in the drafting
of the Agreement. In the event of any ambiguity in any of the terms or
conditions of this Agreement including any exhibits whether or not placed of
record, such ambiguity shall not be construed for or against any party hereto.




25.

Time of Performance.  Time is of the essence in this Agreement and in each and
every provision hereof in which time or performance is a factor.  




26.

Entire Agreement.  This Agreement constitutes the entire agreement between
Seller and Buyer with respect to the subject matter hereof, superseding all
prior statements, representations, discussions, agreements and understandings
relating to such subject matter, except as may be expressly provided for herein.
 No amendment shall be binding unless in writing and signed by representatives
of both parties.  Headings used in this Agreement are only for convenience of
reference and shall not be used to define the meaning of any provision.  This
Agreement is for the benefit of Seller and Buyer only and not for the benefit of
third parties.  




27.

Assignment.  Prior to Closing, upon any assignment, the assignee will exercise
and perform Buyer’s rights and duties under this Agreement; provided, however,
that Buyer shall remain responsible to Seller in all respect and will defend,
indemnify and hold Seller harmless from any liability, damages or costs
including reasonable attorney’s fees, which may arise as a result of the
assignment.  




28.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO RULES CONCERNING CONFLICTS OF LAW.




29.

Waiver.  The waiver or failure of either party to enforce any provision of this
Agreement shall not be construed or operate as a waiver of any further breach of
such provision or of any other provision of this Agreement.




30.

Survival of Agreements.  Except as otherwise specifically provided in this
Agreement, all covenants, agreements, representations, warranties and
indemnities shall survive the execution of this Agreement, Closing, the delivery
and recordation of any deeds, assignments or bills of sale which convey the
Assets from Seller to Buyer.




31.

Successors and Assigns.  This Agreement and the provisions herein, which shall
survive Closing, shall bind and inure to the benefit and burden of the heirs,
successors and assigns of the parties hereto.




32.

Alternative Dispute Resolution.  The parties have agreed on the following
mechanisms in order to obtain prompt and expeditious resolution of disputes
hereunder:




32.1

Arbitration of Disputes.  ALL DISPUTES BETWEEN THE PARTIES WITH RESPECT TO THIS
AGREEMENT SHALL BE SUBMITTED TO BINDING ARBITRATION EITHER IN ACCORDANCE WITH
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION OR PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTIONS 1280 ET SEQ., AT THE OPTION OF THE PARTY INSTITUTING
THE ARBITRATION.  ANY DECISION BY SUCH ARBITRATOR SHALL BE BINDING ON THE
PARTIES AND JUDGMENT THEREON MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  IF THE PARTIES ARE UNABLE TO AGREE UPON AN ARBITRATOR WITHIN TEN DAYS
OF A WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN ANY PARTY MAY THEREAFTER EITHER
PETITION THE COURT TO HAVE ONE APPOINTED PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.6 OR ELECT TO PROCEED PURSUANT TO THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE ARBITRATOR SHALL BE A RETIRED JUDGE OR A
LAWYER EXPERIENCED IN THE SUBJECT MATTER OF THE DISPUTE.




NOTICE:  BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL.  BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION.  IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE

UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  YOUR AGREEMENT
TO THIS ARBITRATION PROVISION IS VOLUNTARY.  WE

HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT

DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION DISPUTES”
PROVISION TO NEUTRAL ARBITRATION.




INITIAL HERE:   Seller (        )       Buyer (        )




32.2

Cooperation.  The parties shall diligently cooperate with one another and the
arbitrator(s) appointed to resolve the dispute, and shall perform such acts as
may be necessary to obtain a prompt and expeditious resolution of the dispute.
 If either party refuses to diligently cooperate, and the other party, after
first giving notice of its intent to rely on the provisions of this Section
32.2, incurs additional expenses or attorneys’ fees solely as a result of such
failure to diligently cooperate, the arbitrator(s) may award such additional
expenses and attorneys’ fees to the party giving such notice, even if such party
is not the prevailing party in the dispute.




32.3

Allocation of Costs.  The cost of the proceeding shall be borne equally by the
parties to the dispute.  If either party refuses to pay his share of the costs
of the proceeding, at the time(s) required, the other party may do so, in which
event that party will be entitled to recover (or offset) the amount advanced,
with interest at the maximum rate permitted by law, even if that party is not
the prevailing party.  The arbitrator(s) shall include such costs in his
judgment or award.  Notwithstanding the foregoing, if one party prevails on each
issue in dispute, and the arbitrator makes a finding that the claims or defenses
of the non prevailing party were wholly without merit, then the prevailing party
shall be entitled to recover reasonable attorney’s fees and the cost of
arbitration.




32.4

Extraordinary Relief.  The provisions of this Section 32.4 do not preclude any
party from initiating a proceeding, in a court of competent jurisdiction, for
the purpose of obtaining any emergency or provisional remedy which may be
necessary to protect its rights, including without limitation temporary and
preliminary injunctive relief, attachment, claim and delivery, receivership and
any extraordinary writ.




33.

Confidentiality.  Buyer acknowledges that all information furnished or disclosed
pursuant hereto must remain confidential.  Buyer may disclose such information
only to its subsidiaries or affiliates, directors, officers, employees, agents,
consultants, legal counsel, financial advisors, lenders and  representatives
(herein “Representatives”) who have agreed in writing, prior to being given
access to such information, to be bound by the terms of this Agreement.  An
original of the signed agreement(s) of the Representatives will be furnished to
Seller upon request.  In the event that Closing of the transactions contemplated
by this Agreement does not occur for any reason, Buyer and its Representatives
shall promptly return to Seller any and all materials and information, including
any notes, summaries, compilations, analyses or other material derived from the
inspection or evaluation of such material and information, including any written
report under Section 17.1 without retaining copies thereof.  




34.

Authority of Seller.  Seller has full power and authority and has taken all
requisite action, corporate or otherwise, to authorize Seller to execute and
deliver this Agreement, any agreement or document contemplated hereby, and to
consummate the transactions contemplated hereby.  The obligation imposed on
seller by this Agreement, or by any agreement or document contemplated hereby,
constitutes the valid and binding obligation and agreement of Seller,
enforceable against Seller in accordance with its terms.




35.

Further Assurances.  Buyer and Seller agree to execute and deliver to the other
all division orders, transfer orders and all other documents necessary to fully
vest in the parties the rights, obligations and benefits acquired pursuant to
this Agreement.




36.

No Partnership.  Nothing herein shall be construed to form a partnership, joint
venture or other cooperative entity between Seller and Buyer and each party
hereto shall be responsible for, and shall discharge, its obligations hereunder.




37.

Public Announcements.  Without prior consent of the other party (which consent
may not be unreasonably withheld), neither party may make any public disclosure
or issue any press release or other communication regarding the subject matter
of this Agreement, whether directly or indirectly. A party shall have 24 hours
exclusive of Saturdays, Sundays and legal holidays, to respond to a proposed
disclosure, press release or communication.  Notwithstanding the foregoing, a
party may make such disclosures as are required by applicable law or by the
rules of a relevant stock exchange, provided however that a party shall promptly
advise the other parties that such disclosure is so mandated. For purposes of
consultation under this section, the following individuals are designated as
primary contacts:




For Seller

For Buyer

Silver Star Energy, Inc.

Attn: Robert McIntosh

9595 Wilshire Blvd, #900

Los Angeles, CA 90212

Facsimile No.:  011-52-624-144-6030

Archer Exploration, Inc.

Attn: John W. Howe

1701 Westwind Dr.

Suite125

Bakersfield, CA 93301

Facsimile No.:  (661) 631-1715




38.

Liquidated Damages.   IF THE PURCHASE AND SALE OF THE ASSETS IS NOT CLOSEDAS
CONTEMPLATED HEREIN BY REASON OF ANY BREACH OR DEFAULT OR FAILURE TO PROCEED BY
BUYER, THEN SELLER SHALL, IN CONSIDERATION OF HOLDING THE ASSETS OFF THE MARKET
AND AS LIQUIDATED DAMAGES IN LIEU OF ALL OTHER DAMAGES (AND AS SELLER’S SOLE
REMEDY IN SUCH EVENT), RETAIN THE EARNEST MONEY DEPOSIT MADE BY BUYER.  THE
PARTIES HEREBY ACKNOWLEDGE THAT THE EXTENT OF DAMAGES TO SELLER OCCASIONED BY
SUCH BREACH OR DEFAULT OR FAILURE TO PROCEED BY BUYER WOULD BE IMPOSSIBLE OR
EXTREMELY IMPRACTICABLE TO ASCERTAIN AND THAT THE AMOUNT OF THE EARNEST MONEY
DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF SUCH DAMAGES UNDER THE
CIRCUMSTANCES.  IF THE PURCHASE AND SALE OF THE ASSETS FAILS TO CLOSE FOR ANY
OTHER REASON, BUYER SHALL BE ENTITLED TO THE IMMEDIATE RETURN OF THE EARNEST
MONEY, THE RECOVERY OF WHICH SHALL BE BUYER’S SOLE REMEDY AGAINST SELLER IN THE
EVENT SELLER FAILS TO COMPLY WITH THIS AGREEMENT.




INITIAL HERE:   SELLER (_____)   BUYER (_____)



















IN WITNESS WHEREOF the undersigned parties to this Agreement have executed it as
of the day and year first mentioned above.
















SELLER:

     SILVER STAR ENERGY, INC,              BUYER: ARCHER EXPLORATION, INC.

     a Nevada corporation                                                   a
Nevada corporation                            




By:

               By:_________________________________

       Robert McIntosh                                               John W.
Howe

       President
                                                          President     





3

ASSET SALE AGREEMENT

                          


